2:21-cv-02111-CSB-EIL # 1-1   Page 1 of 8
                                                                 E-FILED
                                        Friday, 21 May, 2021 11:14:19 AM
                                            Clerk, U.S. District Court, ILCD




                                                             EXHIBIT
                                                                A
2:21-cv-02111-CSB-EIL # 1-1   Page 2 of 8
2:21-cv-02111-CSB-EIL # 1-1   Page 3 of 8
2:21-cv-02111-CSB-EIL # 1-1   Page 4 of 8
2:21-cv-02111-CSB-EIL # 1-1   Page 5 of 8
2:21-cv-02111-CSB-EIL # 1-1   Page 6 of 8
2:21-cv-02111-CSB-EIL # 1-1   Page 7 of 8
2:21-cv-02111-CSB-EIL # 1-1   Page 8 of 8
